Citation Nr: 1530382	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  11-27 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee. 

3.  Entitlement to a rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for bilateral flat feet. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to December 1982, from March 1986 to March 1992, from May 1998 to September 1999, from September 2006 to June 2007, and from September 2008 to January 2009.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge during a hearing held in April 2015.  A transcript of that hearing is of record. 

In correspondence received in September 2014, the Veteran expressed disagreement with a July 2014 rating decision that denied service connection for a left ankle disability, sleep apnea, and bilateral flat feet.  The United States Court of Appeals for Veterans Claims (Court) has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, a July 2014 rating decision denied service connection for a left ankle disability, sleep apnea, and bilateral flat feet.  A notice of disagreement was received in September 2014 regarding the decisions on these claims.  Correspondence dated in October 2014 requested the appeal proceed with a Decision Review Officer review.  A statement of the case has not yet been issued regarding these claims.  Therefore, these matters must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's most recent VA examination of record for his service connected back and bilateral knee disabilities was in March 2012.  During his April 2015 hearing, the Veteran testified that his back and knee symptoms had worsened since his most recent examination.  Further, the Veteran requested that the undersigned leave the record open for 60 days to allow him the opportunity to submit additional medical records.  There is a letter in the claims file dated in June 2015 that the Veteran was seen at the VA Pittsburgh Healthcare System for assistance in completion of a Disability Benefits Questionnaire regarding his back and bilateral knees.  This evidence has not been associated with the claims file.  It is also evidence that the Board cannot access, if it exists.

The Veteran's most recent VA treatment records and examination reports should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  If such records are unable to be located, the Veteran should be scheduled for a VA examination to assess the current severity of his service-connected back and bilateral knee disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case as to the issues of entitlement to service connection for a left ankle disability, sleep apnea, and bilateral flat feet.  Inform the Veteran and his representative that a substantive appeal must be submitted to perfect an appeal. 

2. Obtain all VA treatment records dated from August 2014 to the present.  Ensure that the June 2015 Disability Benefits Questionnaire (DBQ) regarding the Veteran's back and bilateral knee disabilities is included.  All requests to obtain these records should be documented in the claims file.

3. If the June 2015 DBQ is unavailable, schedule the Veteran for an examination to ascertain the current severity of his service-connected back and bilateral knee disabilities.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.

All clinical manifestations, including symptoms and resulting complications, and range of motion studies expressed in degrees, should be provided.  All limitation of function must be identified.

4. Readjudicate the issues on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




